Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 1 of 30




EXHIBIT 2
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 2 of 30
           Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 3 of 30




                        NOTICE WHERE TO REPORT A CLAIM




It is important that losses or claims are reported in writing and directly to the Claims
Department at Kinsale Insurance Company. Reporting losses or claims to an insurance agent or
broker is not notice to the Kinsale Insurance Company Claims Department. Failure to report
                                                          may jeopardize coverage under the
Policy. The Claims Department can be contacted easily and quickly by e-mail, fax or U.S. mail.

                                        By E-mail:
                              Newclaimnotices@kinsaleins.com

                                          By Fax:
                        1-804-482-2762, Attention Claims Department

                                             or

                                           By Mail:
                                     Claims Department
                                 Kinsale Insurance Company
                                       P.O. Box 17008
                                  Richmond, Virginia 23226

                                     Street Address:
                            2221 Edward Holland Drive, Suite 600
                                 Richmond, Virginia 23230




PRP9003 0419                                                                        Page 1 of 1
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 4 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 5 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 6 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 7 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 8 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 9 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 10 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 11 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 12 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 13 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 14 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 15 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 16 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 17 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 18 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 19 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 20 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 21 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 22 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 23 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 24 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 25 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 26 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 27 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 28 of 30
Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 29 of 30
                 Case 3:21-cv-05968 Document 1-2 Filed 08/02/21 Page 30 of 30




           U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL (OFAC)

                                       ADVISORY NOTICE TO POLICYHOLDERS
This Notice shall not be construed as part of your policy and no coverage is provided by this Notice nor can it be construed
to replace any provisions of your policy. You should read your policy and review your Declarations page for complete
information on the coverages your policy provides.

This Notice provides information concerning possible impact on your insurance coverage due to directives issued by OFAC.
Please read this Notice carefully.

The Office of Foreign Assets Control administers and enforces sanctions policy, based on Presidential declarations of
national emergency. OFAC has identified and listed numerous Foreign Agents, Front Organizations, Terrorists, Terrorist
organizations and Narcotics traffickers as “Specially Designated Nationals and Blocked Persons”. This list can be located on
the United States Treasury’s web site—http//www.treas.gov/ofac.

In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity claiming the
benefits of this insurance has violated U.S. sanctions law or is a “Specially Designated National and Blocked Person”, as
identified by OFAC, this insurance will be considered a blocked or frozen contract and all provisions of this insurance are
immediately subject to OFAC. When an insurance policy is considered to be such a blocked or frozen contract, no payments
and no premium refunds may be made without authorization from OFAC. Other limitations on the premiums and
payments also apply.




    ADF9009 0110                                                                                              Page 1 of 1
